internal_revenue_service number release date uil ----------------------------- --------------------------- --------------------------------------------- ----------------------------- - in re --------------------------- department of the treasury washington dc third party communication date of communication month dd yyyy person to contact -------------------- id no ------------- telephone number --------------------- refer reply to cc intl bo2 plr-124236-05 date date ------------------------------------- ------------------- --------------------- ----------------- ------------------------------------ ---------- ---------------------------------------- -------------------- legend taxpayer ----------------------------------------------------------- corporation x country a tax advisor n individual s date date date dear---------------- this is in response to a letter dated date submitted on behalf of taxpayer by its authorized representative requesting an extension of time under sec_301_9100-1 to make a mark to market election under sec_1296 of the internal_revenue_code code for the tax_year ending date the information submitted for consideration is set forth below facts taxpayer is a u s_corporation registered under the investment_company act of as amended and is a regulated_investment_company taxpayer operates as an open-ended no- load mutual_fund that holds growth stocks diversified by industry including corporation x a corporation organized under the laws of country a corporation x is a passive_foreign_investment_company within the meaning of sec_1297 plr-124236-05 taxpayer failed to make a timely sec_1296 election for stock it holds in corporation x upon advice from tax advisor n taxpayer intended to make a mark to market election under sec_1296 for its corporation x stock for the tax_year ending on june ------- tax advisor n prepared the tax_return for taxpayer including the form_8621 return by a shareholder of a passive_foreign_investment_company or qualified_electing_fund the form_8621 was prepared showing that taxpayer elected to mark to market its corporation x stock taxpayer employs individual s to among other things review tax returns and sign and file the return with the appropriate taxing authority individual s received the tax_return prepared by tax advisor n on behalf of the taxpayer on date the return was due to be filed with the internal_revenue_service irs on or before date however due to intervening circumstances and the sundry responsibilities of the job individual s overlooked filing the tax_return with the irs until date which was after the due_date for making a sec_1296 election for taxpayer’s taxable_year ended june -------- taxpayer requests an extension of time to make the sec_1296 election for its taxable_year ending on june ------ with respect to the stock it holds in corporation x taxpayer has represented that it is requesting this relief before the failure to make the election was discovered by the irs law sec_1296 provides that in the case of marketable_stock in a passive_foreign_investment_company that is owned by a united_states_person at the close of any taxable_year the person may elect to include in gross_income the excess of the fair_market_value of the stock over its adjusted_basis sec_1_1296-1 provides that an election under sec_1296 for a taxable_year must be made on or before the due_date including extensions of the person’s u s income_tax return for that year treas reg c provides that the commissioner has discretion to grant a taxpayer a reasonable extension of time under the rules set forth in sec_301_9100-3 to make a regulatory election under all subtitles of the code except subtitles e g h and i treas reg b provides that an election includes an application_for relief in respect of tax and defines a regulatory election as an election whose due_date is prescribed by a regulation a revenue_ruling revenue_procedure notice or announcement treas reg a provides that requests for relief will be granted when the taxpayer provides the evidence including affidavits described in sec_301_9100-3 to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government treas reg b provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer - i requests relief before the failure to make the regulatory election is discovered by the ii failed to make the election because of intervening events beyond the taxpayer’s irs control plr-124236-05 iii failed to make the election because after exercising reasonable diligence the taxpayer was unaware of the necessity for the election iv reasonably relied on the written advice of the irs or v reasonably relied on a qualified_tax professional and the tax professional failed to make or advise the taxpayer to make the election analysis the time and manner of making an election under sec_1296 is prescribed by regulation see sec_1_1296-1 because sec_1296 falls within subtitle a of the code it is within the commissioner’s discretion to grant a taxpayer a reasonable extension of time to make such an election based on the affidavit of individual s and the other information submitted we conclude that taxpayer acted reasonably and in good_faith because relief was requested before the failure to make the regulatory election was discovered by the irs additionally we conclude that the granting of an extension of time to make the election will not prejudice the interests of the government see sec_301_9001-3 conclusion accordingly taxpayer is granted an extension of time until days from the date of this letter_ruling to make an election under sec_1296 with respect to the stock it holds in corporation x the taxpayer should attach a copy of this letter_ruling to its federal_income_tax return for the relevant year this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent valerie mark lippe senior technical reviewer international branch office_of_chief_counsel cc sincerely
